Citation Nr: 1211687	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  08-05 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for manifestations of right shoulder strain, to include residuals of a crushed body and head and neck injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to March 1971. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which held that new and material evidence had not presented to reopen the claim of entitlement to service connection for manifestations of right shoulder strain, to include residuals of a crushed body and head and neck injury.  Jurisdiction of this matter was subsequently transferred to the RO in Nashville, Tennessee. 

In May 2009, the Veteran testified during a videoconference hearing before the undersigned; a transcript of that hearing is of record.  

In August 2010, the Board determined that new material evidence had been received to reopen the matter and remanded the issue of entitlement to service connection for manifestations of right shoulder strain, to include residuals of a crushed body and head and neck injury, for additional development.  It is now returned to the Board.


FINDING OF FACT

A chronic right shoulder disorder was not shown in service and the evidence of record is not in equipoise as to whether the Veteran a current disorder of the right shoulder  attributable to service.






CONCLUSION OF LAW

The criteria for service connection for manifestations of right shoulder strain, to include residuals of a crushed body and head and neck injury, have not been met. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in June 2007 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a May 2009 before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Analysis

The Veteran alleges entitlement to service connection for manifestations of right shoulder strain, to include residuals of a crushed body and head and neck injury.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be also granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the in-service disease or injury. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a). See Baldwin v. West, 13 Vet. App. 1 (1999). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson, 581 F.3d at 1313 (noting that a layperson may comment on lay-observable symptoms).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

As noted above, the Veteran alleges entitlement to a right shoulder disorder, to include residuals of a crushed body and head and neck injury.  During an April 1987 Board hearing associated with a prior appeal, he testified that he crushed his shoulders while diving between a barge during heavy storms in service.  In May 2009, the Veteran testified that he injured his right shoulder when he was caught between his boat and a barge during a storm.  Although he did not break his collarbone, he could not move his arm for a couple of weeks.  He alleges that x-rays taken at that time demonstrated blood in his shoulder.  The Veteran reported that his in-service treatment basically consisted of sitting in a type of hot tub, using hot packs, and wearing a sling.  Since the in-service injury, the Veteran testified that he has experienced difficulties with his right shoulder, such as limitation of motion and snapping.  

The service treatment records demonstrate that on November 8, 1969, while connecting a line, he was caught in between two boats.  At that time, an examination indicated a possible muscle strain to the right shoulder.  In November 1969, the Veteran complained of tenderness about the right collar bone and he had pain on moving the right arm.  An x-ray taken was negative for any abnormality.  The treatment plan included ice packs and warm soaks.  Subsequent service treatment records are silent as to any complaints of, treatment for, or diagnosis of a right shoulder disorder.  Rather, upon separation examination dated in January 1971, clinical evaluation of the upper extremities, musculoskeletal system, and neurological system was within normal limits.

Clinical evaluation of the upper extremities, musculoskeletal system and neurological system was within normal limits upon re-enlistment examination into the Naval Reserves, dated in October 1971, and annual examination dated in October 1975.  Moreover, the Veteran specifically denied experiencing a painful or "trick" shoulder in the accompanying report of medical history.  

The first indication of a complaint regarding the Veteran's right shoulder was noted in private clinical records dated in November 1982.  At that time, the Veteran presented with complaints of right shoulder pain and reported that his shoulder was crushed in service.  He was diagnosed with right subdeltoid bursitis associated with subluxation of C5 C6 vertebrae. 

Records dated in 1984 and 1985 reflect treatment for complaints of bilateral shoulder pain. The Veteran presented with complaints of pain in the neck that radiated into his shoulders and down his arms.  Physical examination did not demonstrate any atrophy about the shoulder girdles or localized tenderness in the Veteran's shoulders.  There was no reflex or motor deficits in the upper extremities.  The Veteran was diagnosed with possible thoracic outlet syndrome, bilateral.   

In February 2011, the Veteran was afforded a VA examination.  Physical examination demonstrated right shoulder degenerative joint disease.  The VA examiner opined that it was less likely as not that the Veteran's current right shoulder disability was caused by or a result of military service.  Rather, the current right shoulder disorder was most likely the result of the effects of aging.  The examiner reasoned that although the Veteran sustained an injury to the right shoulder in 1969 , service treatment records did not indicate a fracture; rather, they demonstrated possible muscle stain of the right shoulder.  Additionally, the Veteran was seen on multiple occasions between the date of his injury and his discharge and he made no further mention of any shoulder problems, nor were any documented or treated.  The examiner noted that private treatment records demonstrated complaints of bilateral shoulder pain in 1984; however, objective testing was negative for any shoulder, neck or neurological condition.  In her conclusion, the VA examiner noted that advanced age is one of the strongest risk factors associated with osteoarthritis.

Upon review of the aforementioned evidence, the Board finds that service connection is not warranted for a right shoulder disability characterized as manifestations of a right shoulder strain, to include residuals of a crushed body and head and neck injury, to include as secondary to service-connected disability.

As noted, in order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In this case, evidence of the currently claimed disability has been established.  In this regard, VA examinations have confirmed the presence of degenerative joint disease of the right shoulder.  The remaining question is whether or not these currently manifested conditions were incurred during or as a result of the Veteran's active military service, specifically the 1969 crushing injury.

With respect to the service incurrence, the service treatment records document an injury to the right shoulder in 1969; however, such records are silent for any complaints, treatment, or diagnoses regarding a chronic right shoulder disorder.  In this respect, the Veteran presented with complaints of right shoulder pain after the November 1969 accident; however, subsequent service treatment records, as well as Naval Reserves treatment records, are silent for any complaints, treatment or diagnoses regarding a chronic right shoulder disorder.  Rather, examinations dated in January 1971, October 1971 and October 1975 held documented that clinical evaluation of the Veteran's upper extremities, musculoskeletal and neurological systems were within normal limits.  Consequently, the service treatment records in and of themselves do not establish that the Veteran incurred a chronic right shoulder disability during service.  Rather, such records tend to indicate that the symptoms experienced in November 1969 resolved without chronic residual prior to the Veteran's separation from active service.

Additionally, arthritis was neither diagnosed during service or during the Veteran's first post-service year; in fact, indications of arthritis are not initially documented in clinical records until 2011, decades after the Veteran's discharge from service.  A chronic disease need not be diagnosed during the presumptive period under 38 C.F.R. § 3.307(c), but if not, there must then be shown by acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis. Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  Accordingly, service connection for arthritis on a presumptive basis is not warranted.

A Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  In this case, the Veteran contends that his current right shoulder disorder is attributable to the November 1969 in-service accident.  In this regard, the medical evidence of record does not contain an opinion that indicates that the Veteran's current right shoulder disability is etiologically or causally associated with service, to include the November 1969 injury.

The most probative evidence of record, the February 2011 VA examination report, concluded that it was less likely than not that the Veteran's right shoulder disorder was caused by or a result of military service.  Instead, she opined that the Veteran's current right shoulder disorder was most likely the result of the effects of aging.  As the conclusions reached by the VA examiner were based on review of the Veteran's lay history, service and post-service records, examination results, as well on clinical experience and knowledge and reference to the current state of medical as demonstrated in medical literature, this evidence is considered both competent and highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In addition, the Veteran has not provided any competent medical evidence to rebut either opinion or otherwise diminish their probative weight. See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995). 

In addition to the medical evidence, the Board has also considered the Veteran's and his representative's assertions; however, none of this evidence provides a basis for allowance of service connection for a right shoulder disorder. 

Further, regarding any direct assertions by the Veteran and/or his representative concerning a relationship between the Veteran's low back disorder and service, the Board notes that the matter of the etiology of the Veteran's right shoulder disorder is within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  In this case, the Veteran has been noted to be a trained emergency technician.  However, to the extent that he possesses medical expertise to render probative his opinions on etiology, in this case, for the reasons discussed below, his assertions as to continuous symptomatology are found not credible, which ultimately undermines his opinion that the current right shoulder disorder is attributable to the in-service accident.  Indeed, his basis for so opining appears to be the continuity of symptoms.  But neither the medical or lay evidence supports a finding of continuous symptoms here, as will be discussed below.

Alternately, service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b); see also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  As stated above, the Veteran contends that his right shoulder disorder began in service and he has experienced it ever since that time.  He is competent to provide testimony provide or statements relating to symptoms such as pain.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The issue then becomes whether the Veteran's lay evidence is found to be credible. 

The Board recognizes that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, in this case the records suggest a lack of continuity of right shoulder symptoms.  For example, separation examination in January 1971 showed a normal right shoulder and there was no indication of a right shoulder disorder.  Significantly, the Veteran expressly denied shoulder problems in conjunction with an October 1971 examination for Reserve service.  This contradicts his present contention that his symptomatology has been continuous since the accident in 1969.  Additionally, the Veteran did not raise a claim of service connection until 2006, over 30 years following his discharge from active duty.  If he had been experiencing continuous right shoulder problems, it is reasonable to expect that he would have raised such claim much sooner.
For these reasons, the lay evidence of continuity of symptomatology is outweighed by the other competent evidence of record, and service connection is not warranted on this basis.

For all the foregoing reasons, the claim of entitlement to service connection for manifestations of right shoulder strain, to include residuals of a crushed body and head and neck injury, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for service connection for manifestations of right shoulder strain, to include residuals of a crushed body and head and neck injury, is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


